Citation Nr: 0719907	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  02-18 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right knee disorder, claimed as secondary to a left knee 
disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right foot disorder.

5.  Entitlement to an increased evaluation in excess of 20 
percent for a left knee disorder from October 18, 2005; and 
for an evaluation in excess of 10 percent prior to October 
18, 2005.  

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from numerous rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  

By means of video conferencing equipment with the appellant 
sitting in Indianapolis, Indiana, a hearing was held in 
December 2006 before the undersigned Veterans Law Judge 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is the judge rendering the determination in 
this case.

The claim of entitlement to service connection for a right 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  The Board 
believes that the veteran's TDIU should be deferred pending 
resolution of the service connection claim for a right knee 
disability which might affect the overall disability 
evaluation and assessment.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other); cf. Parker v. Brown, 7 Vet. App. 116, 118 (1994) 
(holding that disability is related to claim for a total 
disability rating based on individual unemployability but not 
necessarily inextricably so); Holland v. Brown, 6 Vet. App. 
443 (1994); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); 
see also Kellar v. Brown, 6 Vet. App. 157, 160 (1994) (claim 
for increased rating of chronic lumbosacral strain was not 
"inextricably intertwined" with service connection claim 
for urinary incontinence because each condition was evaluated 
under different code and symptoms pertinent to evaluation of 
each condition under relevant code differed).


FINDINGS OF FACT

1.  There is no medical evidence that the veteran currently 
has active hepatitis C or any residuals of hepatitis C.

2.  The competent medical evidence of record does not contain 
a diagnosis of PTSD conforming to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).

3.  In an August 2003 decision, the RO denied the veteran's 
original claim of service connection for a right foot 
disorder, claimed as secondary to service-connected pes 
planus.  Although he was notified of the RO's decision and 
his appellate rights, he did not appeal it within the 
applicable time period.

4.  In August 2004, the veteran requested reopening of his 
claim of service connection for a right foot disorder.

5.  The evidence received since the last final rating 
decision denying service connection for a right foot disorder 
in August 2003 is either duplicative or cumulative of 
evidence previously submitted to agency decision makers and 
does not relate, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim, and it does not raise a 
reasonable possibility of substantiating the claim for 
service connection for a right foot disorder.

6.  Prior to October 18, 2005, the veteran's left knee was 
productive of slight recurrent subluxation/instability of the 
left knee with complaints of pain; the evidence does not 
establish that flexion of the left knee is limited to 30 
degrees or that extension is limited to 15 degrees, and the 
medical evidence does not show the veteran to have ankylosis, 
dislocated semilunar cartilage, or removal of semilunar 
cartilage.

7.  From October 18, 2005, forward, the veteran's left knee 
has been productive of moderate recurrent 
subluxation/instability of the left knee with complaints of 
marked pain; the evidence does not establish that flexion of 
the left knee is limited to 15 degrees or of extension is 
limited to 20 degrees, and the medical evidence does not show 
him to have ankylosis, dislocated semilunar cartilage, or 
removal of semilunar cartilage.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  Service connection is not warranted for PTSD.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2006).

3.  Evidence received since the last final rating decision of 
August 2003 denying service connection for a right foot 
disorder is not new and material, and the veteran's claim of 
entitlement to service connection for a right foot disorder 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).
4.  The criteria for an evaluation in excess of 10 percent 
for chronic left knee chondromalacia were not met effective 
prior to October 18, 2005.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1- 4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (2006).

5.  The criteria for an evaluation in excess of 20 percent 
for chronic left knee chondromalacia have not been met 
effective from October 18, 2005.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1- 4.14, 4.40, 
4.45, 4.71a, Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, enacted on November 9, 2000, emphasized the VA's 
obligation to notify claimants of the information or evidence 
necessary to substantiate a claim, and it affirmed the VA's 
duty to assist claimants by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  A VCAA notice, as required by 38 U.S.C. § 
5103(a), must be given to a claimant before the agency of 
original jurisdiction (AOJ) issues the initial unfavorable 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  

In this case, the RO provided the veteran with notice of the 
VCAA November 2002 (right foot); June 2003 (hepatitis C); 
September 2004 (PTSD) prior to the initial decision on those 
claims.  Accordingly, the veteran and received adequate and 
timely VCAA notice.  Notice regarding the increased rating 
claim for the left knee disorder was furnished in October 
2006 after the adjudication of the claim; it advised the 
veteran that in order to receive an increased evaluation the 
evidence must show that his left knee disorder had gotten 
worse.  Duty to assist letters pertaining to all or nearly 
all of the claims were issued in December 2005 and October 
2006 after the initial adjudication of the claims.  

While notice as to every claim was not provided to the 
veteran prior to the first AOJ adjudication of the case, 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran's 
claims were readjudicated in a supplemental statement of the 
case (SSOC) issued in October 2006.  Prickett v. Nicholson, 
20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claims.  Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise 
the essential fairness of the adjudication.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Requirements with respect to the content of the VCAA notice 
have also been met in this case. VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the December 2005 VCAA notice letter, the AMC informed the 
veteran about the information and evidence necessary to 
substantiate his service connection claims.  In summary, the 
letter stated that the evidence must show three things:
1.	An injury in military service, or a disease that began 
in or was made worse during military service, or there was an 
event in service that caused an injury or disease; the 
concept of presumptive conditions was also explained.

2.	A current physical or mental disability shown by medical 
evidence.

3.	A relationship between current disability and an injury, 
disease, or event in military service.

With regard to the right foot claim, the veteran was advised 
of the requirement for submitting new and material evidence 
in a duty to assist letter dated in October 2006.  With 
regard to the information and evidence that the VA would seek 
to provide, the Board notes that the burden is on the 
claimant to come forth with new and material evidence to 
reopen a previously denied claim.  In this regard, the VCAA 
specifically provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f).  

However, the AMC did explain to the veteran in the October 
2006 letter that it would assist him in obtaining currently 
existing evidence such as records held by any federal agency 
or private records if he supplied sufficient identifying 
information.  See Graves v. Brown, 8 Vet. App. 522, 524-25 
(1996) (holding that, where the veteran has put the VA on 
notice of the existence of a specific, particular piece of 
evidence that might be relevant and probative to his claim 
for service connection and which might, if submitted, 
constitute new and material evidence to reopen his claim, VA 
has a duty to assist the veteran in obtaining such evidence).  
The letter explained that such evidence must be "new and 
material," largely tracking the regulatory language of 38 
C.F.R. § 3.156(a).  The letter also informed the veteran that 
new and material evidence would be evidence that "pertain[s] 
to the reason [the] claim was previously denied" and, in so 
doing, the letter notified the veteran to look to the bases 
for the previous denial to determine what evidence would be 
new and material to reopen the claim.  See Kent v. Nicholson, 
389 F. 1380 (Fed. Cir. 2004).
Pursuant to 38 C.F.R. § 3.156(a), material evidence is 
"existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  The veteran was 
provided with this definition in an SSOC issued in October 
2006.  Under Kent, VCAA requires VA to look at the bases for 
the denial in the prior decision and to respond with notice 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In this case, however, the RO apparently 
reopened the claim in the SSOC issued in October 2006.  
Specific notice as to the elements and evidence required to 
grant service connection for a right foot disability was 
provided in the July 2005 SOC and more general notice was 
provided in an April 2003 VCAA letter,  Thus, the Board 
concludes any defect in providing notice to the veteran 
regarding the new and material aspect of the claim was at 
worst harmless error in that it did not affect the essential 
fairness of the adjudication.  Dingess/Hartman, 19 Vet. App. 
473 (2006); Conway, 353 F.3d at 1373.  

Finally, a December 2005 letter satisfied the "fourth 
element" by instructing the veteran to provide "any 
evidence" in his possession that pertained to his claim.  
All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman, 19 Vet. App. 473 (2006), noted above, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  This notice was 
furnished in the October 2006 duty to assist letters.

In addition, VA's duty to assist, which as to the right foot 
claim is more limited in a case that requires the appellant 
to reopen a previously denied claim than it is with regard to 
an original claim, has been satisfied in this case.  The AMC 
offered the veteran assistance in obtaining evidence for 
which he could provide sufficient identifying information.  
The file contains copious private and VA medical records.  
The veteran was also afforded numerous VA examinations and an 
opportunity to present hearing testimony twice.  VA has also 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOCs and SSOCs 
which informed them of the laws and regulations relevant to 
the veteran's claim.  For these reasons, the Board concludes 
that the VA has fulfilled the duty to assist the appellant in 
this case.

Factual Background

The service medical records are entirely negative for 
complaints, treatment or a diagnosis of a psychiatric nature 
and do not reflect that hepatitis of any kind was identified.  
The records do reflect that the veteran experienced frequent 
left knee problems, diagnosed as chondromalacia, and that the 
veteran had an acute injury of the right foot in June 1974 
which resolved. 

Service connection for chondromalacia of the left patella was 
established in a rating action of September 1975.  In a Board 
decision of March 1993, an evaluation in excess of 10 percent 
for the left knee disorder was denied.  The veteran filed a 
claim for an increased rating for the left knee disorder in 
October 2000.
A VA hospitalization report of August 1979 indicated that the 
veteran had increased liver size of unknown origin.  Medical 
records dated in October 1982 indicate that the veteran had a 
diagnosis of probable severe hepatitis B.  A report of 
hepatitis B surface antigen was positive.  

A private medical record of August 2000 reveals that the 
veteran had a past hepatitis infection.  The veteran reported 
that he had used heroin, cocaine and sometimes still 
marijuana.  Screening for hepatitis B and C, done in October 
2000, was negative.  

In October 2000, the veteran filed a service connection claim 
for foot problems.  An examination of the feet was conducted 
in March 2001.  At that time he complained of an 8-year 
history of left foot pain of the medial arch. The examiner 
opined that the veteran had arch pain and chronic foot pain 
which was at least as likely as not related to abnormal gait, 
secondary to the left knee. 

A VA examination of the joints was conducted in December 
2000.  The report indicated that the veteran was extremely 
uncooperative which the veteran explained was secondary to 
pain.  The examiner reported 100 degrees of flexion of the 
left knee, and Lachman and drawer testing revealed that the 
knee was stable.  (Lachman's test is "a maneuver to detect 
deficiency of the anterior cruciate ligament; with the knee 
flexed 20 to 30 degrees, the tibia is displaced anteriorly 
relative to the femur; a soft endpoint or greater than 4 
millimeters of displacement is positive (abnormal).  
Stedman's Medical Dictionary 1780 (26th ed. 1995).  Drawer 
sign is, "in a knee examination, the forward or backward 
sliding of the tibia indicating laxity or tear of the 
anterior (forward slide) or posterior (backward slide) 
cruciate ligaments of the knee."  Stedman's at 1616).  There 
was some tenderness around the kneecap.  An impression of 
bilateral patellofemoral syndrome was made.  X-ray films of 
the left knee revealed degenerative changes and were 
otherwise normal. 

By rating action of April 2001, service connection was 
granted for pes planus.  

A comprehensive VA psychological evaluation was conducted in 
January 2002 at which time diagnoses of depressive disorder 
and mixed personality disorder with schizoid, schizotypal and 
compulsive features were made.  

A VA medical record dated in February 2002 reflected a past 
medical history of hepatitis C antibody.  Progress notes 
dated in June 2002 indicated that hepatitis A and B vaccines 
were administered.  A past medical history of personality 
disorder with symptoms of depression due to disability 
status, polysubstance abuse, and tobacco use disorder was 
noted.  

A VA psychological evaluation conducted in March 2002 yielded 
diagnoses of PTSD; dysthymia, and mixed characterological 
disturbance.  The veteran gave no history of any events in 
service.  Records from March 2002 also indicated that 
hepatitis C testing was negative and liver function testing 
was normal.  The record indicated that the veteran was 
diagnosed with hepatitis C by antibody in August 2000.  

In November 2002, the veteran claimed a right foot condition, 
secondary to his service connected disabilities.  Podiatry 
records of 2002 reflected that diagnoses of pes planus with 
myalgia were made.  In an August 2003 rating decision, 
service connection for a right foot disorder was denied.  The 
veteran was advised of that decision in September 2003 and 
did not appeal it. 

VA records show that the veteran went arthroscopic surgery of 
the left knee in January 2003.  The surgical summary 
indicated that the veteran had been having pain and catching 
in his left knee for a few years and stated that MRI was 
suggestive of a meniscal tear.  

A VA examination was conducted in November 2003, and the 
claims folder was reviewed.  It was noted that the veteran 
had several risk factors for hepatitis C including cocaine 
use, intravenous drug abuse, and high-risk sexual activity 
with prostitutes during service.  It was noted that he had 
been diagnosed as positive for hepatitis C antibody in the 
past.  The examiner diagnosed a remote history of hepatitis C 
virus infection and opined that, since the veteran had 
negative hepatitis C virus RNA qualitative tests twice and 
normal liver tests, he did not have active hepatitis C 
infection.  The examiner explained that since he had a 
positive hepatitis C virus antibody, he was likely infected 
with hepatitis C at one point in time but cleared the virus 
as about 15 to 20 percent of patients do.  

VA records dated in January 2004 revealed that the veteran 
was treated for polysubstance abuse of heroin, cocaine, and 
alcohol with drug withdrawal.  A history of hepatitis C, 
diagnosed 6 years previously, and hepatitis B, diagnosed in 
the 1980s, was noted.

A private medical record revealed that hepatitis C antibody 
testing conducted in February 2004 was positive.  

In August 2004, the veteran filed to reopen his claim for a 
right foot disorder.  

In an August 2004 record, a VA psychologist opined that the 
veteran had PTSD stemming from the Vietnam War.  That same 
month a staff psychiatrist opined that the veteran did not 
seem to report enough symptoms to justify a diagnosis of PTSD 
and diagnosed polysubstance dependence and provisional 
substance induced depressive disorder. 

The veteran presented testimony at a hearing held at the RO 
in February 2005.  He testified that he was first diagnosed 
with hepatitis C in 1997 and prior to that had a diagnosis of 
hepatitis B in about 1978.  The veteran testified that he 
believed that he contracted hepatitis C via unprotected 
sexual encounters in service and reported that he was treated 
in service for gonorrhea.  He also testified as to having 
chronic left knee problems.  

Private health records dated in February 2005 revealed a 
positive result for hepatitis C antibody.

A VA examination was conducted in May 2005.  The veteran 
complained of knee pain after periods of inactivity and on 
stair climbing.  It was noted that he did not wear a knee 
brace.  Examination of the left knee revealed no joint 
effusion, erythema, or warmth.  There was no medial or 
lateral laxity with valgus or varus stress testing.  Anterior 
drawer, Lachman's and McMurray's testing was negative.  
(McMurray's test is "rotation of the tibia on the femur to 
determine injury to the meniscal structures."  Stedman's at 
1780.)  Range of motion was from 0 to 125 degrees with some 
crepitus but no decrease in motion on repetitive testing.  X-
ray films taken in May 2005 revealed deformity of the left 
fibular head of uncertain clinical significance.  At that 
time, examination of the foot revealed non-flexible pes 
planus bilaterally with a prominent navicular, as well as 
forefoot valgus, bilaterally.

When evaluated by VA psychiatry in September 2005, the 
diagnostic impressions included heroin dependence, in partial 
remission (by history); polysubstance dependence (by 
history); depressive disorder (by history); and personality 
disorder (by history).  

Another VA examination of the left knee was conducted in 
January 2006.  The veteran complained of constant pain and 
some swelling, worse after activity.  Marked pain to 
palpation of the patella was noted.  There was also some 
medial joint line tenderness.  Range of motion testing was 
from 0 to 75 degrees.  A diagnosis of chondromalacia patella 
of the left knee was made. The examiner reported that the 
veteran's activities were severely limited, especially after 
repetitive use.  X-ray films revealed persistent deformity of 
the left fibular head and were otherwise unremarkable.  

By rating action of February 2006, a 20 percent evaluation 
was assigned for the veteran's left knee disorder.  

VA records show that in April 2006, the veteran was 
hospitalized and treated primarily for heroin dependence 
withdrawal.  Axis I diagnoses of alcohol dependence; cocaine 
abuse; and anxiety, not otherwise specified, were also made.  

The veteran presented testimony at a hearing held before the 
undersigned Veterans Law Judge in December 2006.  The 
testimony given as to each disorder will be discussed as 
appropriate in conjunction with the legal analysis of each 
disorder. 

Legal Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes his multiple contentions and 
hearing testimony; service medical records; VA medical 
records; VA examination reports; and private medical records 
and reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service Connection--Generally

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including psychoses, 
may also be established on a presumptive basis by showing 
that the disease manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

        A.	Service Connection For Hepatitis C 

Service medical records do not document any findings of 
hepatitis C during service.  The veteran has indicated that 
he was subject to risk factors such as sex with prostitutes 
and drug use during service which he believes are related to 
hepatitis C identified post-service.  The Board also notes 
that post-service VA medical records show the veteran has a 
history which is significant for long-standing intravenous 
drug use. 

Essentially, the evidence reflects that the veteran suffered 
from hepatitis C in approximately 1996 or 1997.  Subsequent 
testing has repeatedly reflected that the veteran has a 
positive hepatitis C anti-body test and yet does not 
currently suffer from hepatitis C.  

As was explained by a VA examiner in November 2003, the 
veteran had been diagnosed as positive for hepatitis C 
antibody in the past.  At that time, the examiner diagnosed a 
remote history of hepatitis C virus infection and opined that 
since the veteran had negative hepatitis C virus RNA 
qualitative tests twice with normal liver tests, he did not 
have active hepatitis C infection.  The examiner explained 
that since he had a positive hepatitis C virus antibody, he 
was likely infected with hepatitis C at one point in time but 
cleared the virus as about 15 to 20 percent of patients do.  
Subsequent evidence reveals no residuals of hepatitis C due 
to the 1996-1997 diagnosis, and no current evidence of active 
hepatitis C.  

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Generally, service connection for a 
disability is focused upon facts, as shown by evidence: (1) 
the existence of a current disability; (2) existence of the 
disease or injury in service; and (3) a relationship or nexus 
between the current disability and any injury or disease 
incurred during service.  See Pond v. West, 12 Vet. App. 341 
(1999); Watson v. Brown, 4 Vet. App. 309 (1993); Cuevas v. 
Principi, 3 Vet. App. 542 (1992). 

After considering the medical evidence in light of the above 
criteria, the Board finds that the claim for service 
connection for hepatitis C must be denied because the first 
essential criterion for a grant of service connection, 
competent evidence of the presence currently of the 
disability for which service connection is sought, has not 
been met.

The Board emphasizes, as indicated above, that Congress has 
specifically limited entitlement to service connection for 
disease or injury to cases where such incidents have resulted 
in a disability.  38 U.S.C.A. § 1110.  Hence, where, as here, 
competent evidence does not establish that the veteran has, 
at a minimum, the disability for which service connection is 
sought here, current manifested active hepatitis C or 
residuals of hepatitis C, there can be no valid claim for 
service connection, and the claim must be denied.  Degmetich, 
104 F. 3d at 1332; see Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

        B.	Service Connection For PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that, if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  If the evidence establishes that the 
veteran engaged in combat with the enemy, and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

However, where a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

In this case, the competent medical evidence of record does 
not contain a diagnosis of PTSD conforming to the DSM-IV.  As 
previously stated, the veteran's service medical records are 
absent for any diagnoses of PTSD.  The veteran provided a 
stressor statement in December 2006, and various VA 
psychiatric evaluation reports dated prior to that time 
generally document the veteran's reported stressors and 
accounts of experiencing traumatic events in service largely 
without any specific detail.  However, consistently and 
without exception, VA examiners and competent medical 
personnel have failed to diagnose PTSD, instead repeatedly 
diagnosing anxiety, depression, personality disorder, and 
diagnoses related to drug and or alcohol use.  (see 
evaluations of January 2002, September 2005, and April 2006, 
as well as many VA outpatient entries).  

The Board recognizes that a March 2002 psychological 
evaluation and a record dated in August 2004 include an 
assessment of PTSD.  The assessment of PTSD made in the March 
2002 was offered without evaluation of the veteran or even 
any documentation of the veteran's psychiatric complaints or 
reports of military stressors in that record.  The 
"assessment" of PTSD appeared to be related to the 
veteran's concerns about his physical health as opposed to 
any trauma sustained in service, and was clearly unrelated to 
service, as a history involving service was not mentioned nor 
were any stressors.  In fact, the impression was apparently 
based on the results of MCMI - II (Million Clinical Multi-
Axial Inventory) testing conducted in December 2001.  In 
conclusion, that assessment had no clinical basis and, 
accordingly, it cannot be said that this "assessment" 
conformed to the DSM-IV.

Similarly, when seen in August 2004, a psychologist indicated 
in a narrative paragraph that he felt that the veteran had 
PTSD stemming from the Vietnam War.  Again, this opinion was 
not supported by a diagnosis of PTSD which conformed to the 
DSM-IV.  Moreover, this opinion was entirely undermined by an 
evaluation performed by a psychiatrist, also in August 2004, 
in which it was found that the veteran did not seem to report 
enough symptoms to justify a diagnosis of PTSD and in which 
the diagnosis was polysubstance dependence and provisional 
substance induced depressive disorder, as well as undermined 
by the majority of the relevant medical evidence of record.  
When the veteran was seen by VA repeatedly in 2005 and 2006, 
the resulting reports are entirely negative for a diagnosis 
of PTSD but routinely reflect that both substance dependence 
(various) and/or personality disorder were diagnosed.  

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of a 
diagnosis of PTSD, service connection may not be granted.  
See also Degmetich, 104 F. 3d 1328.  Thus, service connection 
for PTSD must be denied on this basis alone.

Moreover, with respect to a medical nexus between current 
symptoms and an in-service stressor, no competent medical 
nexus exists.  In the absence of a current diagnosis of PTSD, 
a medical nexus opinion would be an impossibility.  Cf. 
Charles v. Principi, 16 Vet. App. 370, 374 (2002); 38 C.F.R. 
3.159(c)(4).  To the extent that the veteran himself is 
attempting to provide a nexus between his claimed PTSD and 
his military service (stressors), his statements are not 
probative of such a nexus.  See Espiritu v.Derwinski, 2 Vet. 
App. 492 (1992); see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service).  Accordingly, the Board finds that the 
requirement of a medical nexus has not been satisfied.

Turning to the third and final 38 C.F.R. § 3.304(f) element, 
in-service stressors, even assuming that the asserted 
stressors occurred, the Board notes that, given that the 
first two elements are not met, service connection cannot be 
granted on a single element alone.  Therefore, a thorough 
discussion and evaluation of the third element is not 
required.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran).

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim, and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for PTSD is denied.

C.	New And Material Evidence To Reopen A Claim For 
Service Connection For A Right Foot Disorder.

In general, decisions of the RO that are not appealed in the 
prescribed time period are final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2006).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

In this case, in an August 2003 decision, the RO denied the 
veteran's original claim of service connection for a right 
foot disorder, claimed as secondary to service-connected pes 
planus.  Although he was notified of the RO's decision and 
his appellate rights, he did not appeal that determination 
within the applicable time period.  In August 2004, the 
veteran requested reopening of his claim of service 
connection for a right foot disorder.

For claims such as this one, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2006).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  With 
these considerations in mind, the Board has reviewed all the 
evidence of record, with particular attention to that 
evidence which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final rating 
decision in August 2003.

That evidence largely includes only post-service VA medical 
records and reports and hearing testimony.  With respect to 
the additional, nonduplicative medical evidence received, all 
of these records essentially contain information to the 
effect that the veteran has a foot disability, primarily 
manifested by pes planus, which is already service-connected.   

To the extent that any evidence submitted after the August 
2003 rating decision related to the veteran's complaints 
involving the right foot and any symptomatology thereof, the 
Board notes that medical evidence which merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus (i.e., a 
connection to an in-service event or service-connected 
condition), does not constitute new and material evidence.  
See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. 
Brown, 6 Vet. App. 277, 280 (1994).  Moreover, medical 
records merely describing the veteran's current condition are 
not material to the issue of service connection and are not 
sufficient to reopen a claim for service connection based 
upon new and material evidence.  Morton v. Principi, 3 Vet. 
App. 508 (1992)

Moreover, the Board finds that the additional medical 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim, namely evidence of a link between 
the currently claimed right foot disorder and the veteran's 
active service or a service-connected disorder.  Therefore, 
it is not material.  See Cox v. Brown, 5 Vet. App. 95 (1993).  
Again, none of the additional medical evidence received since 
August 2003, or even prior thereto, shows that the veteran's 
currently claimed right foot disorder was incurred during 
service, has been chronically problematic since service, or 
that is etiologically related to any service-connected 
disorder.

Regarding the veteran's statements and hearing testimony to 
the effect that he has a currently manifested right foot 
disorder which he believes is either etiologically related to 
service or to a service-connected disorder, the Board finds 
that such evidence is not new because the veteran's current 
contentions are reiterative of statements previously 
considered by the RO at the time of the prior decision.  
Thus, this evidence is cumulative.  See Reid v. Derwinski, 2 
Vet. App. 312 (1992).

In any event, while the Board does not dispute the sincerity 
of the veteran's contentions, as a layman, he lacks the 
competency to provide evidence that requires specialized 
knowledge, skill, experience, training or education, such as 
a medical diagnosis or an opinion on causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Indeed, laymen are not 
competent to offer medical opinions or diagnoses, and such 
evidence does not provide a basis on which to reopen a claim 
of service connection.  Moray v. Brown, 5 Vet. App. 211 
(1993).  Thus, the veteran's statements to the effect that 
his currently claimed right foot disorder resulted from an 
in-service injury are not sufficient to reopen the claim.

In summary, the Board finds that new and material evidence 
has not been received to reopen the claim for service 
connection for a right foot disorder.  None of the additional 
medical evidence received contains any indication that the 
veteran's currently claimed right foot disorder is causally 
related to his service, any incident therein, or to a 
service-connected disorder.  As a result, the additional 
evidence received does not relate to an unestablished fact 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim.  The 
Board therefore concludes that the additional evidence 
received since the last final determination in August 2003 is 
not new and material evidence within the meaning of 38 C.F.R. 
§ 3.156, and it does not provide a basis for reopening.  
Having found that the evidence is not new and material, no 
further adjudication of this claim is warranted.  See 
Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

        D.	Increased Evaluation For A Left Knee Disorder

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings. Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ." Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

In this case, the Board notes that, although the appeal 
involves a claim for an increased disability rating for a 
service-connected chondromalacia of the left knee and not the 
assignment of an original rating, the RO assigned a 
"staged" rating during the course of the appeal period.  
Therefore, the Board will review the appropriateness of the 
staged rating assigned.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis. If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).

From October 18, 2005 forward, the veteran has been assigned 
a 20 percent disability evaluation for his chondromalacia of 
the left knee instability pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5257.  Under that code, a 10 percent 
rating is warranted for slight impairment due to recurrent 
subluxation or lateral instability of the knee.  Id.  A 20 
percent rating contemplates moderate impairment due to 
recurrent subluxation or lateral instability, and a maximum 
30 percent rating is warranted for severe impairment of the 
knee.  Id.

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 15 degrees is 30 percent disabling; limitation to 30 
degrees is rated as 20 percent disabling; to 45 degrees is 
rated as 10 percent disabling; and to 60 degrees is rated as 
0 percent disabling.

Under DC 5261, limitation of extension of the leg to 20 
degrees is rate as 30 percent disabling; limitation to 15 
degrees is rated as 20 percent disabling; to 10 degrees is 
rated as 10 percent disabling; and to 5 degrees or less is 
rated as noncompensably disabling.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II.

VA examination reports dated in 2005 and 2006 show no 
evidence of severe recurrent subluxation or lateral 
instability.  Examination report of January 2006 revealed a 
negative straight leg test.  When examined by VA in 2005, 
there was no medial or lateral laxity with valgus of varus 
stress testing.  Anterior drawer, Lachman's and McMurray 
testing was negative.  

In addition, VA examination reports and outpatient records 
reveal that the veteran's range of motion of the left knee, 
at its most severe (2006) was shown to be from 0 to 75 
degrees.  Accordingly, an evaluation in excess of 20 percent 
is not warranted under either DC 5260 or 5261.  

The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing ankylosis, dislocated semilunar 
cartilage, and removal of semilunar cartilage, the Board 
finds that the criteria for a rating in excess of 20 percent 
for his chronic left knee instability are simply not met.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5256, 5258, and 5259 
(2006).  In this regard, the medical evidence of record does 
not show the veteran to have ankylosis, dislocated semilunar 
cartilage, or the removal of semilunar cartilage.  The Board 
further observes that a 20 percent disability evaluation 
represents the maximum schedular rating available under 
Diagnostic Code 5258 and that a 10 percent disability 
evaluation is the maximum evaluation available under 
Diagnostic Code 5259.  Therefore, the Board finds that the 
veteran is not entitled to a higher or separate evaluation 
under Diagnostic Codes 5256, 5258, and 5259.

Further there has is no definitive evidence of degenerative 
joint disease presented.  

The Board has considered whether the evidence warrants the 
assignment of an evaluation in excess of 10 percent prior to 
October 18, 2005.  In this regard, no clinical evidence 
consistent with a schedular evaluation in excess of 10 
percent under 5257 (rating instability and subluxation) or 
5260 and 5261 (rating limitation of flexion and extension) 
was shown prior to that time.  In fact, the increase granted 
in the February 2006 rating decision appears to be based 
primarily based on marked pain noted on the 2006 examination 
report and confirmed X-ray evidence of deformity, shown by X-
ray evidence of January 2006, as well as by pain and swelling 
of the left knee reported to be worse after repetitive 
activity, and not upon any evidence of increased under any of 
the schedular rating criteria.  

Regarding both staged ratings, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings 
in DeLuca.  However, Diagnostic Code 5257 provides for 
evaluation of instability of the knee without reference to 
limitation of motion.  Thus, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 do not apply to evaluations under Diagnostic 
Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Moreover, although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, the Rating Schedule does not require a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation for his chronic left knee 
chondromalacia for periods prior and subsequent to October 
18, 2005.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected chronic left 
knee chondromalacia has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
chronic left knee chondromalacia under the provisions of 38 
C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

Service connection for residuals of hepatitis C is denied.

Entitlement to service connection for PTSD is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a right foot 
disorder has not been reopened, and the appeal in this regard 
is therefore denied.

An evaluation in excess of 10 percent for service-connected 
chondromalacia of the left knee is denied for the period 
prior to October 18, 2005.

An evaluation in excess of 20 percent for service-connected 
chondromalacia of the left knee is denied for the period 
subsequent to October 18, 2005.


REMAND

A review of the claims file indicates that the veteran filed 
a service connection claim for a right knee disorder which 
was denied in October 1978.  The veteran was notified of that 
decision and did not appeal it.  Thereafter, he filed to 
reopen that claim in October 2000.  Therefore, although the 
RO has characterized this as a service connection claim, the 
Board believes it is in fact a claim to reopen which required 
the submission of new and material evidence to reopen it.  

Regardless of what the RO has done in cases such as this, 
"the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 
1991).  Although this claim does not involve a prior final 
denial by the Board but rather by the RO, the same statutory 
reopening requirements apply to prior final RO decisions.  
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, 
the Board is required by statute to review whether new and 
material evidence has been submitted to reopen the claim.

Regulations pertinent to the reopening of finally decided 
claims explicitly provide that, "[n]othing in [38 U.S.C.A. § 
5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a 
claim for service connection that has been previously and 
finally disallowed requires that new and material evidence be 
presented or secured since the last final disallowance of the 
claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 
285 (1996); see also Graves, 8 Vet. App. at 524.  A recent 
amendment to 38 C.F.R. § 3.156(a) applies only to claims to 
reopen a finally decided claim received on or after August 
29, 2001.  Compare 38 C.F.R. § 3.156(a) (2001), with 38 
C.F.R. § 3.156(a) (2006).

The veteran's request to reopen his claim of entitlement to 
service connection for a right knee disorder was filed in 
October 2000.  Therefore, the earlier version of the law 
remains applicable in this case, as follows:

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

In multiple letters, the RO informed the veteran what the 
evidence must show to establish entitlement to service 
connection on the merits but not what the requirements are 
for reopening a service connection claim that had been 
previously denied.  In addition, the RO has repeatedly 
adjudicated this claim as an original service connection 
claim for a right knee disorder, as opposed to a claim to 
reopen based on new and material evidence.  Accordingly, 
neither the SOC issued in September 2002 nor any of the SSOCs 
provided or applied the former version of 38 C.F.R. § 
3.156(a).  Therefore, further developmental action, to 
include notification of the veteran of the earlier version of 
the new and material regulations, and proper application of 
those regulations to the facts in this case, must be 
completed.

In addition, during the pendency of this appeal, on March 31, 
2006, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court held that in the 
context of a claim to reopen, VA must look at the bases for 
the denial in the prior decision and respond with a VCAA 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  The information necessary to reopen the 
claim includes both a statement as to what evidence was 
lacking at the time of the last final decision, such that 
adjudication resulted in a denial, and a statement as to what 
information would allow the claim to be successfully 
reopened.

In the present appeal, the veteran was provided with 
notification of the information and evidence necessary to 
establish entitlement to the underlying service connection 
claim.  However, the Board concludes that, because the RO did 
not notify the veteran of the correct regulatory definition 
of new and material evidence and remand is required to 
correct this defect in notification.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006)  

Moreover, as the RO has not adjudicated this case under the 
new and material (former provisions) standard, a remand is 
required for readjudication using the appropriate regulatory 
definition of "new and material" evidence.  In this regard, 
the Board notes that the interpretation of the former version 
of section 3.156(a) by the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), applies to claims filed before 
August 29, 2001.  In Hodge, the Federal Circuit held that the 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

With respect to the veteran's remaining claim for a total 
rating based on individual unemployability, the Board finds 
that consideration of such issue must be deferred.  As the 
grant of service connection for a right knee disorder and a 
compensable rating, if warranted, could affect the resolution 
of his claim for a total disability rating based upon 
individual unemployability, the Board finds these issues to 
be inextricably intertwined.  See generally Harris v 
Derwinski, 1 Vet. App. 80 (1991); see also Holland v. Brown, 
6 Vet. App. 443, 446 (1994).  As a result, the adjudication 
of the latter issue must be deferred pending resolution of 
this claim.  

Accordingly, this case is remanded for the following actions:

1.  The RO must contact the veteran and 
his representative and provide the 
earlier version of the regulations 
pertinent to his claim to reopen a right 
knee disorder based on the submission of 
new and material evidence, set forth in 
38 C.F.R. § 3.156(a) (2001), as detailed 
above.  See also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998) (noting that, under 
the former definition of new and material 
evidence, the claimant does not have to 
demonstrate that the new evidence would 
probably change the outcome of the prior 
denial.  Rather, it is important that 
there be a complete record upon which the 
claim can be evaluated, and some new 
evidence may contribute to a more 
complete picture of the circumstances 
surrounding the origin of a claimant's 
injury or disability).

Additionally, subject to the holding in 
Kent v. Nicholson, the RO must review the 
last final rating decision on the issue 
on appeal (October 1978).  Then, the RO 
must, as part of the notice letter 
discussed above, provide the veteran and 
his representative with a statement which 
sets forth the element(s) of service 
connection for which the evidence was 
found insufficient in the last final 
decision, describes what evidence would 
allow him to reopen his claim for 
entitlement to service connection for a 
right knee disorder, and describes what 
evidence would be necessary to 
substantiate the element(s) required to 
establish service connection if the claim 
were to be reopened.  He should also be 
told that he bares the burden of 
submitting new and material evidence to 
reopen his claim, and that VA only has a 
limited duty to assist him in obtaining 
evidence that he specifically identifies 
which may constitute new and material 
evidence to reopen his claim.  Cf. 
Graves, 8 Vet. App. at 524-25 (holding 
that, where the veteran has put VA on 
notice of the existence of a specific, 
particular piece of evidence that might 
be relevant and probative to his claim 
for service connection and which might, 
if submitted, constitute new and material 
evidence to reopen his claim, VA has a 
duty to assist the veteran in obtaining 
such evidence).

2.  Once the above actions have been 
completed, the RO must readjudicate the 
veteran's claim to reopen the issue of 
entitlement to service connection for a 
right knee disorder (claimed on the basis 
of direct service incurrence and in the 
alternative as secondary to any of the 
service-connected disabilities, 
particularly the left knee disorder), 
under the provisions of 38 C.F.R. 
§ 3.156(a) (2001), taking into 
consideration any newly acquired 
evidence.  Thereafter the TDIU claim 
should also be readjudicated.  If the 
benefits sought remain denied, an 
additional Supplemental Statement of the 
Case must be provided to the veteran and 
his representative.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


